FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of November 8, 2011, to the Fund Administration Servicing Agreement, dated as of October 23, 2009 (the "Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of the Gerstein Fisher Funds (the "Funds") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and USBFS desire to amend the Agreement to add an additional series; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANCORP FUND SERVICES, LLC By: /s/ Joseph Neuberger By: /s/ Michael R. McVoy Printed Name: Joseph Neuberger Printed Name: Michael R. McVoy Title: Chairman
